Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Emily J. Arowosaye
(OI File No.: H-11-41769-9),

Petitioner
v.
The Inspector General.
Docket No. C-15-1396
ALJ Ruling No. 2016-02

Date: October 26, 2015

DISMISSAL

The Inspector General of the United States Department of Health and Human Services
(IG) asserts that it mailed Emily Arowosaye (Petitioner) a letter on April 30, 2012,
notifying her that she was excluded from participating in Medicare, Medicaid, and all
other federal health care programs for a period of ten years. Petitioner asserts that she did
not receive that letter in the mail and did not see the letter until her attorney requested a
copy of the letter from the IG in January 2015. Petitioner requested a hearing shortly
thereafter to dispute the exclusion. The IG filed a motion to dismiss the hearing request
as untimely. As explained below, because Petitioner has not made a reasonable showing
that she did not receive the exclusion notice within five days of the date the IG mailed it,
I must dismiss Petitioner’s hearing request as untimely.

I. Procedural History

Petitioner filed a hearing request with the Civil Remedies Division (CRD) on January 16,
2015, to dispute an exclusion that the IG imposed on her in 2012. In the hearing request,
Petitioner stated that she did not know about the exclusion or receive an exclusion notice.
Petitioner’s Exhibit (P. Ex.) C. On April 1, 2015, [held a telephonic prehearing
conference at which IG counsel said she intended to move for dismissal of the hearing
request because it was untimely. Petitioner, representing herself, stated that she never
received the original notice of exclusion because the IG sent it to the wrong address.
Petitioner stated that her address was not 234 Cunningham Drive, West Orange, NJ
07052, but rather 24 Cunningham Drive in West Orange. P. Ex. A § 12.

At the conference, Petitioner requested five or six months to retain counsel in this matter.
IG counsel did not object to this request. Therefore, I ordered the IG to file his motion to
dismiss by May 6, 2015, and Petitioner to file her response by October 1, 2015.

The IG timely filed his motion to dismiss (IG Motion) along with two exhibits (IG Exs.
1-2). Petitioner, through counsel, filed a timely opposition (P. Opposition) to the IG
Motion with six exhibits (P. Exs. A-F). After requesting and receiving leave to file a
reply, the IG filed a reply brief (IG Reply) with an additional exhibit (IG Ex. 3).

IL. Discussion

The IG’s Exclusion Staff drafted a letter notifying Petitioner that she was being excluded
from Medicare, Medicaid, and all federal health care programs for a period of ten years
pursuant to 42 U.S.C. § 1320a-7(a)(1). IG Ex. 1. The IG’s letter advised that Petitioner
was excluded due to her conviction in the Superior Court of Essex County, New Jersey of
a criminal offense related to the delivery of an item or service under Medicare or a state
health care program. Petitioner’s name and mailing address of 24 Cunningham Drive,
West Orange, NJ 07052, appear on the first page of the letter. IG Ex. 1 at 1. This is
Petitioner’s current address and was her correct address in 2012. P. Ex. A Jf 1, 3; IG Ex.
2 at 1. The letter also shows a stamped date of April 30, 2012. IG Ex. | at 1.

According to the IG’s Exclusion Staff Director, “it is the policy and practice of this office
to send out notice of exclusion letters on the day that they were dated. Thus the date on
the notice of exclusion letter reflects the date it is placed in the mail.” IG Ex. 3 4 5.
Further, the Exclusion Staff Director stated: “[i]t is the policy and the practice of this
office to mail notice of exclusion letters using window envelopes. Thus the address on
the notice of exclusion letter itself reflects the address to which the document was sent.”
IG Ex. 3 § 6. Finally, because the post office did not return the exclusion letter to the
Exclusion Staff, the Exclusion Staff Director considers Petitioner to have received the
exclusion letter five days after the date of mailing. IG Ex.3 § 8.

Petitioner states that she did not receive the IG’s exclusion letter “and nothing had ever
been mailed to my home address, 24 Cunningham Drive, West Orange, NJ, where I had
been living for 16 years.” P. Ex. A§ 3. In January 2015, Petitioner’s attorney (a

different attorney than Petitioner’s current counsel) learned from a local prosecutor that
Petitioner was excluded. Ex. A 2. That attorney requested that the IG provide a copy

of the exclusion notice. P. Ex. A 44. On January 13, 2015, the IG provided Petitioner’s
attorney with a copy of the April 30, 2012 exclusion letter. P. Ex. A § 5; P. Ex. B.
Petitioner filed her hearing request on January 16, 2015. P. Ex. A § 6; P. Ex. B.

The CRD Director sent a letter to the parties on March 11, 2015, indicating that I had
scheduled a prehearing conference. Due to a clerical error, CRD addressed that letter to
Petitioner at the incorrect address of 234 Cunningham Drive, West Orange, NJ 07052,
when it should have been 24 Cunningham Drive. P. Ex. E. On March 24, 2015, IG
counsel filed a notice of appearance with CRD and sent a copy of that notice to Petitioner
at the same incorrect address that appeared on the March 11, 2015 CRD letter: 234
Cunningham Drive, West Orange, NJ 07052. P. Ex. F.

Because CRD misaddressed its letter, Petitioner did not receive it. Petitioner’s attorney
learned from the IG’s office that a letter regarding Petitioner’s case had been issued. P.
Ex. A47. Petitioner states that she went to the West Orange Post Office to inquire about
the letter. P. Ex. A 9. A postal employee located a letter addressed to Petitioner at 234
Cunningham Drive, which Petitioner states was from the IG.' The postal employee told
Petitioner that “they were preparing to send this back to the sender because the address
did not exist.” P. Ex. A 11. Petitioner stated that the first document she received from
the IG in the mail was the IG’s motion to dismiss. P. Ex. A § 12.

Section 1128(a) of the Social Security Act requires the exclusion from participation in
Medicare, Medicaid and other Federal health care programs of any individual or entity
convicted of certain classes of criminal offenses. 42 U.S.C. § 1320a-7(a). If the IG
determines that a conviction constitutes a proper basis for exclusion, he must send notice
of the decision to exclude to the affected individual or entity. 42 U.S.C. § 1320a-7(c);
42 C.F.R. § 1001.2002(a). The exclusion notice must include information on the appeal
rights of the excluded party. 42 C.F.R. § 1001.2002(a)(6).

The regulations provide that an excluded individual has 60 days from the receipt of the
notice of exclusion to file a hearing request. 42 C.F.R. §§ 1001.2007(b), 1005.2(c). The
regulations further provide that “the date of receipt of the notice letter [is] presumed to be
five days after the date of such notice unless there is a reasonable showing to the
contrary.” 42 C.F.R. § 1005.2(c). The regulations do not provide an administrative law
judge with the authority to extend the 60-day filing deadline, but only allow a petitioner
to make a “reasonable showing” to rebut the presumption that he or she received the
exclusion notice more than five days after the date of the notice. Jd. Ifthe request for
hearing is untimely filed, the regulations require an administrative law judge to dismiss
that hearing request. 42 C.F.R. § 1005.2(e)(1).

' Tt is unclear whether Petitioner obtained CRD’s March 11 letter, the IG counsel’s
March 24 notice of appearance, or both from the West Orange Post Office. See P. Ex. D
(showing an image of an IG counsel’s office envelope superimposed on CRD’s letter.
In the present case, Petitioner argues that the exhibits she submitted with her opposition
to the IG Motion provide a reasonable showing that Petitioner did not receive the
exclusion letter in April 2012. Specifically, Petitioner points to correspondence directly
related to the present case addressed to Petitioner at the 234 Cunningham Drive address
to show that the IG used an incorrect mailing address. P. Exs. D-F. Petitioner argues that
she could not have received the exclusion notice. P. Opposition at 2-3.

The IG argues that, unlike CRD’s March 11, 2015 letter and IG counsel’s March 24,
2015 notice of appearance, the April 30, 2012 exclusion letter was addressed properly to
Petitioner at 24 Cunningham Drive. IG Motion at 3; IG Reply at 1-2, 3 n.1. The IG
argues that had the post office returned the April 30 exclusion letter, the IG would have
followed procedures to locate a new address for Petitioner; however no letter was
returned. IG Reply at 2; IG Ex. 3 47, 8. Therefore, Petitioner received the letter.

I agree with the IG that Petitioner has failed to meet her burden of making a reasonable
showing that she did not receive the exclusion letter within five days of mailing on April
30, 2012. Petitioner’s argument is premised on a clerical error that CRD committed in
sending its March 11, 2015 letter to 234 Cunningham Drive rather than to 24
Cunningham Drive. P. Ex. E. Later in March 2015, IG counsel followed suit and sent a
notice of appearance to Petitioner at the same incorrect address of 234 Cunningham
Drive. P. Ex. F. However, neither of these mailings impacted the original exclusion
letter, which bears Petitioner’s proper address of 24 Cunningham Drive. Further, it was
CRD, not the IG’s office, which first made this error three years after the IG’s exclusion
notice. Therefore, I conclude that there is no basis for me to disregard the regulatory
presumption that Petitioner received the exclusion letter five days after April 30, 2015.

Although, I must consider Petitioner to have received the exclusion letter five days after
mailing on April 30, 2012, May 5, 2012, fell on a Saturday; therefore, I must presume
receipt of the letter to be May 7, 2012. See 42 C.F.R. §§ 1005.2(c), 1005.12(a).
Petitioner then had 60 days, until July 6, 2012, to file a hearing request. It is undisputed
that Petitioner did not file her hearing request until January 13, 2015, making it untimely.

Ill. Order

Because the regulations require me to dismiss untimely hearing requests, I grant the IG’s
Motion and dismiss Petitioner’s hearing request. 42 C.F.R. § 1005.2(e)(4).

/s/
Scott Anderson
Administrative Law Judge

